     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12

13                                                    )       Case No. No. 1:19-cv-00512-SKO
     ROBERT ALLEN DRAGON,                             )
14                                                    )       STIPULATION & ORDER TO REMAND
                    Plaintiff,                        )       PURSUANT TO SENTENCE FOUR OF 42
15                                                    )       U.S.C. § 405(g)
            vs.                                       )
16                                                    )
     ANDREW SAUL,                                     )
17   Commissioner of Social Security,                 )
                                                      )
18                                                    )
                    Defendant.                        )
19

20
            IT IS HEREBY STIPULATED, by and between plaintiff Robert Allen Dragon (Plaintiff)
21
     and Andrew Saul, Commissioner of Social Security (the Commissioner or Defendant), through
22
     their respective counsel of record, and with the approval of the Court, that this action be
23
     remanded for further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
24
            The Appeals Council will remand the case to an administrative law judge (ALJ). On
25
     remand, the Appeals Council will instruct the ALJ to further evaluate Plaintiff’s mental
26
     impairments; further consider the medical evidence, including but not limited to medical opinion
27
     evidence; reconsider Plaintiff’s residual functional capacity as appropriate; take further action, as
28

                                                          1
     Stipulation
     No. 1:19-cv-00512-SKO
 1   warranted, to complete the administrative record; complete the remaining steps of the sequential
 2   disability analysis as necessary; and issue a new decision.
 3          The parties further request that the Clerk of the Court be directed to enter a final
 4   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 5   Commissioner.
                                           Respectfully submitted,
 6

 7   Dated: February 18, 2020              PENA & BROMBERG, PLC

 8
                                       By: /s/ Jonathan O. Pena*
 9
                                           JONATHAN O. PENA
10                                         Attorneys for Plaintiff
                                           [*As authorized by e-mail on Feb. 18, 2020]
11

12
     Dated: February 19, 2020              McGREGOR W. SCOTT
13                                         United States Attorney
                                           DEBORAH LEE STACHEL
14                                         Regional Chief Counsel, Region IX
15
                                           Social Security Administration

16
                                       By: /s/ Margaret Branick-Abilla_         __
17
                                           MARGARET BRANICK-ABILLA
18                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
19

20

21

22

23

24

25

26

27

28

                                                      2
     Stipulation
     No. 1:19-cv-00512-SKO
                                                 ORDER
 1

 2            Based upon the parties’ above “Stipulation & Order to Remand Pursuant to Sentence Four

 3   of 42 U.S.C. § 405(g),” (Doc. 20), and for good cause shown,
 4
              IT IS HEREBY ORDERED that the above-captioned action is REMANDED to the
 5
     Commissioner of Social Security for further proceedings consistent with the terms of the
 6

 7
     stipulation.

 8            The Clerk is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff Robert Allen
 9   Dragon and against Defendant Andrew Saul, Commissioner of Social Security; and (2)
10
     administratively close the file.
11

12

13   IT IS SO ORDERED.

14
     Dated:     February 19, 2020                               /s/   Sheila K. Oberto          .
15                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
     Stipulation
     No. 1:19-cv-00512-SKO
